Ellison, J.
This is an action under the statute to recover double damages for the killing of plaintiff’s mares by appellant, at a point on the line of its road where, as is alleged, there was no sufficient fence as required by section 809, Revised Statutes, 1879.
There was a farm crossing, with gates, near by, where the killing occurred, as also two bridges, called “the twin bridges.”
There was a jury trial resulting in a verdict for plaintiff for three hundred dollars, a remittitur being entered for fifty dollars, leaving two hundred and fifty dollars as the verdict, which was on motion, doubled by the court.
There was evidence tending to show the horses got upon the track through the gates, and also to show their entrance was by way of a gap in the fences. The instructions given by the court were all that defendant was entitled to, and very fully presented to the jury what facts were necessary to be established before there could be a finding for plaintiff.
Those refused were rightly so. All that was proper in them had already been embodied in those given. There is no ground of complaint in the refusal of the de*100murrer to the evidence, as an examination of the testimony satisfies us there was sufficient evidence upon which to base a verdict.
The judgment is affirmed.
All concur.